Robinson, J.,
delivered the opinion of the Court.
This is a petition filed by the appellant contesting the election of the appellee, as Mayor of the City of Baltimore. "
The petition alleges, that the appellee was returned as •elected, and had taken the oath of office, and claimed to exercise the functions, and to be entitled to the salary payable to the Mayor of the City of Baltimore;
*129He further alleges, that the returns were false and fraudulent — that illegal votes were cast for the appellee, and that legal votes, which would have been cast for the petitioner were refused, and that owing to fraud and violence in certain precincts, the election in such precincts was altogether null and void.
The petitioner claims to have been duly elected to the office of mayor, and prays the Court to adopt such mode of proceeding, and prescribe such rules for taking testimony and adjudging costs as may seem most satisfactory and least expensive, and to provide also for the counting by the Court, or under its direction and supervision, of the ballots cast at said election, and the inspection of the poll-books returned, &c.
The Constitution of 1867 continued in force all Acts of Assembly not inconsistent with the provisions of that instrument, and it is claimed the Superior Court has jurisdiction to hear and determine a contest in regard to the election of mayor under the following section, and of Art. 35 of the Code, which were in force at the time the Constitution was adopted:
“Sec. 53. All cases of contested election of any of the officers not provided for in the Constitution, or in the preceding section, shall be decided by the Judges of the several Circuit Courts, each in his respective circuit, and by the Superior Court of Baltimore City, in Baltimore City.”
“Sec. 54. Each Judge of the Circuit Court and of the Superior Court of Baltimore City, may adopt such mode of proceeding in cases of contested elections, and prescribe such rules for taking testimony and adjudging costs as to him shall seem most satisfactory and least expensive.”
Conceding for the purposes of this case, the jurisdiction thus claimed, the question is whether an appeal will lie from the rulings and judgment of that Court.
It is admitted that the several sections of the Code above referred to, make no provision for an appeal, and the ques*130tion therefore, depends upon whether the judgment was rendered in a case of which the Court had jurisdiction by virtue of its common law powers, or whether it was a special and exclusive jurisdiction conferred by the statute, and to he exercised not according to the common law, hut in a mode and manner therein prescribed ?
If the Court acted under a special and exclusive jurisdiction, then, according to the well settled law of this State, its judgment in the premises is final and conclusive, unless the right of appeal is expressly given by the statute.
It was thus decided in the case of the Wilmington and Susquehanna Railroad Co. vs. Condon, 8 G. & J., 448, in which the Court said:
“There is no appeal expressly given to the Court of Appeals, under the Act of Assembly investing the County Courts with the power of hearing and setting aside inquisitions like the present. It is a special limited jurisdiction given to the County Courts, from the decision of which no appeal lies to any other tribunal.”
' And in the Savage Manufacturing Co. vs. Owings, 3 Gill, 498, it was also held, that the judgment of the Court below was final and conclusive. Judge Chambers said :
“ Jurisdiction of this proceeding is not exercised by the County Court in virtue of its general powers as a Court of common law, it is vested by a special delegation of power, and by the terms of the Act which conferred it, to 'be exercised not according to the forms and course of the common law, hut in a special and peculiar mode.”
It is unnecessary to extend this opinion, by reference to the numerous decisions which the doctrine thus laid down, has been extended to analogous cases, because the law is too well settled to be questioned.
So the question comes down to this, was the judgment of the Court rendered in a case of which it had jurisdiction at common law, or was it a special and exclusive *131jurisdiction conferred by tbe statute ? And tbe true test seems to us to be, whether the Superior Court could, independent of the provisions of the Code, hear and determine a contest in regard to the election of mayor, upon a petition filed by tbe contestant, and direct the mode and man-in which the proceeding should be conducted. If it could, then it is clear, the Court of Common Pleas and the Baltimore City Court, being common law Courts, and having concurrent jurisdiction under the Constitution in all civil common law cases, have jurisdiction also to hear and decide a case of contested election. On the other hand, if it could not, then the Superior Court must act under a special jurisdiction conferred by the Constitution and the Code.
It is true at common law, Courts had jurisdiction by a writ of quo warranto, or by an information in the nature of a quo warranto, to hear and decide the title to an office, but such proceedings were instituted in the name of the King, for the purpose of ousting one unlawfully claiming to exercise the functions of an office, and to punish him by a fine for the usurpation. There is a wide difference however, between a proceeding thus instituted in the name of the King, and in this country, where such writs are in force, in the name of t]ie people in right of their sovereignty, and a direct proceeding by a party claiming an office in his individual capacity, instituted under a power specially granted by the Legislature, and to be proceeded with, not according to the common law, but in a particular mode and manner prescribed by the statute.
The Legislature in carrying out the provision of the Constitution in regard to contested elections, meant to confer upon certain tribunals, sole and exclusive jurisdiction in such cases, and to clothe them with the power not only of hearing and deciding questions both of law and of fact without the intervention of a jury, but also to direct the mode and manner of the proceeding. And in all the *132provisions of the Constitution, and the several Acts of Assembly in regard to contested elections, we have not been able to find a single case in which the right of appeal is given. Independent of the rights of the contestants, the public interests require there should be an early and final decision in cases of this kind. And if the right of appeal is to be exercised, and the case is to be remanded for error of the Court below, with the right to either party to appeal again, it would not be a difficult matter to protract the contest until the term of office had expired.
(Decided 1st March, 1877.)
Be that however as it may, we are of opinion, that the jurisdiction of the Superior Court in cases of this kind, is a special and exclusive jurisdiction, and there being no provision by the law for the right of appeal, its judgment in the premises is final and conclusive.
The motion to dismiss the appeal must, therefore, be sustained.

Appeal dismissed.'